Exhibit 10.(o)(v)

 

 

DIRECTORS ANNUAL RETAINER PLAN

(As amended May 10, 2001)

 

 

1.             This Plan shall govern the annual retainer payable for services
as a member of the Board of Directors of Albany International Corp. (“the
Company”) during the period from the Annual Meeting of Stockholders of the
Company in 2001 until it is amended or terminated by the Board of Directors.
This Plan shall affect only the portion of the annual retainer to be paid in
shares of Class A Common Stock of the Company.

 

2.             A portion of the annual retainer payable for service as a member
of the Board of Directors each year shall be paid in shares of Class A Common
Stock of the Company. The number of shares to be paid each year shall be
determined by dividing $10,000 by the per share closing price of a share of such
stock on the day of the Annual Meeting at which the election of directors for
such year occurs (“the Valuation Price”), as such Valuation Price is shown on
the composite index for such day in the Wall Street Journal, rounded down to the
nearest whole number.

 

3.             The shares of Class A Common Stock payable to a director as part
of the annual retainer shall be delivered to the director as promptly as
practicable after each Annual Meeting. Upon delivery to the director, such
shares shall be fully paid, non-assessable and not subject to forfeiture.

 

4.             The portion of the annual retainer not paid in shares — that is
the aggregate dollar amount of the annual retainer for the year, as determined
from time to time by the Board of Directors, less (i) the Valuation Price times
(ii) the number of whole shares payable to a director for the year — shall be
paid to the directors in cash at such time or times during the year as the Board
of Directors shall from time to time determine.

 

5.             This Plan may be terminated or amended by the Board of Directors
at any time.